Citation Nr: 1410930	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to a compensable rating for blepharitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In an August 2010 decision, the Board reopened the Veteran's claim for service connection for residuals of a neck injury and then remanded his case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  In an April 2012 rating decision, the AMC granted service connection for a compression fracture at T12.  The AMC's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a compression fracture at T12.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the August 2010 Board remand, the Veteran was afforded VA examinations for his neck and eye disorders.  However, further clarification and a new examination are needed prior to Board consideration of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (to the effect that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).

As to the Veteran's claim for service connection for residuals of a neck injury, he underwent VA examination in September 2010 and diagnoses included multilevel degenerative disc disease of the mid cervical spine, most pronounced at C5-C6.  Following examination, the VA examiner stated that the Veteran had no complaints of neck pain during service and no neck symptoms now and that the Veteran's neck injuries were less likely than not increased beyond their natural progression in the military service.  In February 2012, following the AMC's request for clarification, the VA examiner stated that the Veteran's neck disorder existed prior to service and was aggravated by service but he could not establish a baseline injury prior to the Veteran's service without resorting to speculation.  The examiner provided an insufficient opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board observes that the VA examiner also dismissed the Veteran's lay statements that he felt pain and discomfort in his neck during and after service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.)  Further, the VA examiner's opinions appear contradictory.  Additional clarification is needed prior to Board consideration of the Veteran's claim.

As to the Veteran's claim for a compensable rating for blepharitis, in its August 2010 Board remand, the Board noted that his June 2007 VA examination demonstrated 1+ tylosis in the lids and lashes with erythema and flaking with capped glands consistent with meibomnia gland dysfunction, but it was unclear from the record whether these complaints reflected active pathology of the service-connected blepharitis such as to warrant a compensable rating under Diagnostic Code 6018.  

The Veteran was re-examined in September 2010 by an optometrist, however, the VA examination report again does not address which of the Veteran's symptoms were attributable to blepharitis.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Thus, the Veteran is to be afforded a new examination in which each symptom attributable to service-connected blepharitis is specifically described its frequency addressed.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the physician-examiner who performed the September 22, 2010 VA examination and provided the February 1, 2012 opinion regarding the Veteran's neck disorder (or another similarly qualified physician-examiner).  The examiner should review the Veteran's service treatment records, and the examination report and clarifying opinion, and address the following.  (A clinical evaluation should be scheduled only if deemed necessary by the examiner.)

In September 2010, the examiner stated that the Veteran had no complaints of neck pain during service and no neck symptoms now and that the Veteran's neck injuries were less likely than not increased beyond their natural progression in the military service.  But, in February 2012, examiner stated that the Veteran's neck disorder existed prior to service and was aggravated by service but he could not establish a baseline injury prior to the Veteran's service.

The VA examiner should clarify his opinion as to whether any neck injury was incurred before September 1969, and if there was there a permanent increase in disability, beyond the natural progress of the disorder, during the Veteran's period of active military duty, namely from September 1969 to March 1972.  

Reasons should be provided for all opinions rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  

If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.  

The absence of evidence of treatment for a neck disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified 

2. Schedule the Veteran for a VA examination to determine the current severity and all manifestations of his service-connected blepharitis.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail. 

The examiner should indicate whether any current complaints/symptomatology regarding the Veteran's eyes reflect an active pathology of his service-connected blepharitis.

3. Adjudicate the claim for service connection for residuals of a neck injury and readjudicate the claim for a compensable evaluation for blepharitis on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case that addresses all of the evidence obtained after the issuance of the May 2012 supplemental statement of the case, and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


